CaseCase 3:20-cr-30043-SMY
    3:20-mj-08030-GCS      Document
                       *SEALED*     6 Filed
                                Document  1 03/06/20   Page 1Page
                                             Filed 03/06/20   of 3 1Page
                                                                     of 3 ID #11ID #1
                                                                           Page
CaseCase 3:20-cr-30043-SMY
    3:20-mj-08030-GCS      Document
                       *SEALED*     6 Filed
                                Document  1 03/06/20   Page 2Page
                                             Filed 03/06/20   of 3 2Page
                                                                     of 3 ID #12ID #2
                                                                           Page
CaseCase 3:20-cr-30043-SMY
    3:20-mj-08030-GCS      Document
                       *SEALED*     6 Filed
                                Document  1 03/06/20   Page 3Page
                                             Filed 03/06/20   of 3 3Page
                                                                     of 3 ID #13ID #3
                                                                           Page
